internal_revenue_service number release date index number ------------------------------ ----------------------------------------------- ---------------------------------------------- -------------------------------------- in re ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- telephone number ---------------------- refer reply to cc pa plr-103856-13 date date --------------------------------------------------------- ------------------ -------------------------------- ------------------ legend estate decedent executor date shares percentage --------------------------------- ------------------------------- company ------------------------------------------- company number ----- number ---- number number number ---- number ----------------- state state ------- -------------- state ----------------------------------------------------------------- division ----------------------------------------- division division ---------------------------- ------------------------------------------------------------------ division division ------------------------------------ ----------------------------------- this letter is in response to estate’s representative’s letter dated date requesting several rulings under sec_6166 of the internal_revenue_code the request was made on behalf of executor the executor of the estate plr-103856-13 the facts as submitted reflect that decedent died on date at the time of his death he owned shares percentage of company a closely_held_corporation organized in state that has approximately number full-time employees company has several operating divisions division division and division company also owns stock in company company has two operating divisions division and division company as the common parent_corporation files a consolidated corporate_income_tax return along with company company has not ever had more than shareholders rulings requested the activities of division constitute the carrying on of a trade_or_business such that an interest in division qualifies as an interest_in_a_closely_held_business for purposes of sec_6166 the activities of division constitute the carrying on of a trade_or_business such that an interest in division qualifies as an interest_in_a_closely_held_business for purposes of sec_6166 company division and division are qualified lending and finance businesses for the purposes of sec_6166 relevant authorities under sec_6166 if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the estate may elect to pay all or part of the tax imposed by sec_2001 the estate_tax liability in two or more but not exceeding ten equal installments under sec_6166 the maximum amount of tax that may be deferred is the percentage of estate_tax equal to the percentage of the adjusted_gross_estate that is comprised of the closely_held_business_amount under sec_6166 if the estate makes an election under sec_6166 the estate has up to five years from the due_date prescribed by sec_6151 to make the first installment_payment sec_6166 provides that an asset used in a qualifying_lending_and_finance_business will be treated as an asset used in carrying_on_a_trade_or_business however if the executor elects treatment under this section the sec_6166 five-year deferral is not available and the estate may only elect to pay the tax in up to five installments plr-103856-13 discussion requested ruling the first ruling requested pertains to the activities of division a division of company according to the facts provided division is responsible for selling or leasing thousands of pieces of used equipment that are returned upon the expiration of leases division also provides marketing management and support services to independent third-party lessors division has number full-time employees including marketing personnel sales representatives working out of offices in state and state and personnel staffing an equipment storage warehouse in state division maintains extensive support capabilities including computer and network specialists quantitative analysts lease administration office personnel as well as an in-house counsel division 5’s duties with respect to used equipment include marketing and portfolio management services to company division and to third-party investors and lessors these services involve tracking and monitoring of lease termination dates the delivery of all required notices of lease expiration to lessees the active marketing of equipment for sale or re-lease and management of equipment returned following lease expiration including the inspection shipment and storage of returned equipment the employees of division also hire and monitor third party contractors to perform these services revrul_2006_34 contains a non-exclusive list of factors that are relevant in determining whether real_property interests are interests in a closely_held_business for purposes of sec_6166 the revenue_ruling provides that in determining whether the activities of a corporation that owns real_estate are those of an active trade_or_business the service will consider various nonexclusive factors the amount of time the corporation’s employees devoted to the trade_or_business whether an office was maintained from which the activities of the corporation were conducted and whether the corporation maintained regular business hours for that purpose the extent to which the corporation’s employees were actively involved in finding new tenants and negotiating and executing leases the extent to which the corporation’s employees provided services beyond the mere furnishing of leased premises the extent to which the corporation’s employees personally arranged for performed or supervised repairs and maintenance to the property whether or not performed by independent contractors and the extent to which the corporation’s employees handled tenant repair requests and complaints although in this case division manages personal_property not real_estate as addressed in the revenue_ruling the factors discussed in the revenue_ruling are helpful in evaluating whether the employees of division are engaged in a trade_or_business several offices and a warehouse are maintained by division in which the employees conduct business the employees actively negotiate leases inspect equipment ship plr-103856-13 equipment arrange repairs and hire and monitor third party contractors accordingly the activities of division constitute an active trade_or_business for purposes of sec_6166 requested ruling the second ruling requested pertains to the activities of division a division of company the facts provided reflect that division is a real_estate business involved in the acquisition development leasing operation and management of commercial real properties division has an in-house leasing department with number full-time employees division is involved in the day-to-day operations management and maintenance of its properties division uses a team of in-house professionals and engineers to maintain and operate its commercial office buildings and has developed extensive procedures for hiring and overseeing its third-party suppliers and vendors only major items such as substantial repairs and capital improvements and services unrelated to the management of the properties are performed by independent contractors applying the factors discussed in revrul_2006_34 division has a significant number of full-time employees that are involved in the day-to-day operations management and maintenance of the real_estate therefore the activities of division constitute the carrying on of a trade_or_business for purposes of sec_6166 requested ruling the third ruling requested pertains to the status of company division and division as qualifying lending and finance businesses under sec_6166 under sec_6166 any asset used in a qualified lending_and_finance_business is treated as an asset which is used in carrying out an active trade_or_business we note that in order for an interest in a business to qualify as an interest_in_a_closely_held_business under sec_6166 the decedent must have personally conducted an active trade_or_business or must have held an interest in a partnership llc or corporation that itself carried on an active trade_or_business in this case the decedent did not personally conduct business for company nor did he hold an interest in company decedent owned stock in company which held stock in company in order for company 2’s assets to be included in the estate’s sec_6166 election the estate must make a sec_6166 holding_company election or the assets must qualify for the active corporation exception under sec_6166 whether the estate may make a sec_6166 election or would qualify for the active corporation exception is not addressed in this letter_ruling plr-103856-13 sec_6166 defines the term qualified lending_and_finance_business to mean a lending_and_finance_business if i based on the facts and circumstances at the time of the decedent’s death there was substantial activity with respect to the lending_or_finance_business or ii during out of the years ending before the decedent’s death the business employed at least full-time_employee who actively managed the business full-time non-owner employees whose services directly related to the business and the business had gross_receipts of dollar_figure for lending and finance activities a lending_and_finance_business as defined under sec_6166 is a business that engages in the following activities i ii iii iv v making loans purchasing or discounting accounts_receivable notes or installment_obligations engaging in rental and leasing of real and tangible_personal_property including entering into leases and purchasing servicing and disposing of leases and leased assets rendering services or making facilities available in the ordinary course of a lending_or_finance_business and rendering services or making facilities available in connection with activities described in subclauses i through iv carried on by the corporation rendering services or making facilities available or another corporation which is a member of the same affiliated_group the facts provided indicate that company owns stock in company company which includes the operating divisions of division and division at the time immediately proceeding decedent’s death focused its efforts in several areas including equity ownership in leases of capital equipment such as locomotives airplanes railcars and power plants in at least of the last taxable years ending before the date of decedent’s death company employed at least number full-time management employees and at least number full-time non-owner employees the facts provided also indicate that company 2’s revenue was also well over dollar_figure from its leasing activities division provided client companies with single investor lease financing for material-handling equipment such as forklifts cranes and tractors division as discussed above was responsible for selling or leasing thousands of pieces of used equipment that are returned upon the expiration of leases in order for company 2’s assets to be included in the estate’s sec_6166 election the estate must make a sec_6166 holding_company election or the assets must qualify for the active corporation exception under sec_6166 whether the estate may make a sec_6166 election or would qualify for the active corporation exception is not addressed in this letter_ruling plr-103856-13 based upon the facts provided at the time before the decedent’s death company including division and had substantial activity in activities listed in paragraphs iii and v of sec_6166 company also employed more than full-time management employee and more than full-time non-owner employees company 2’s revenue was also well over dollar_figure from the activities listed in sec_6166 therefore company would qualify for the special election under sec_6166 for assets in a qualified lending_and_finance_business as described in sec_6166 consistent with our conclusions as to company division which was engaged in renting and leasing of personal_property also on its own constitutes a qualified lending_and_finance_business because it engaged in substantial activity with respect to leasing activities and rendering services in connection with its leasing activities division is a division of company based on the facts provided division was started in late when company started to accumulate a residential rental portfolio division employed number full-time non-owner employees and at least was a full-time management employee the company has acquired a portfolio of multi- family real_property in various locations division 3’s employees or independent contractors hired by those employees lease and maintain the rental properties and collect rent based upon the facts provided at the time before decedent’s death division engaged in substantial activities involving renting and leasing of real_property and rendering services in connection with those activities because of this substantial activity division would qualify for the special election under sec_6166 for assets in a qualified lending_and_finance_business as described in sec_6166 conclusions the activities of division are sufficient to constitute the carrying on of a trade_or_business the activities of division are sufficient to constitute the carrying on of a trade_or_business company division and division are qualified lending and finance businesses under sec_6166 a copy of this letter must be attached to any income_tax return to which is it relevant alternatively a taxpayer filing a return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling plr-103856-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the executor’s representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely mitchel s hyman senior technician reviewer branch procedure and administration enclosures copy for sec_6110 purposes one copy of this letter
